Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 6-8, 10-13, 15, 21-23, and 25 are allowable.
Regarding independent claims 6, 11, and 21, the applicant's arguments filed 07/02/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 6, 11, and 21 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 6, 11, and 21 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6 (similarly to claims 11 and 21), it discloses a method for searching a Common Control Resource Set (CORESET) for Remaining Minimum System Information (RMSI), applied to User Equipment (UE) and comprising: receiving a Synchronization Signal Block (SSB) carrying time-frequency multiplexing indication information of a CORESET for the RMSI from a base station, the time-frequency multiplexing indication information being in a Physical Broadcast Channel (PBCH) of the SSB; determining a Subcarrier Spacing (SCS) of the SSB, and parsing the PBCH of the SSB to obtain an SCS of the CORESET for the RMSI and the time-frequency multiplexing indication information of the CORESET for the RMSI; wherein the time-frequency multiplexing indication information comprises first time-frequency multiplexing indication information and second time-frequency multiplexing indication information, which indicate Time Division Multiplexing (TDM) of the CORESET for the RMSI and the SSB; and wherein the first time-frequency multiplexing indication information indicates a condition corresponding to an index, the condition corresponding to the index is that a starting position of Physical Resource Blocks (PRBs) of the SSB corresponds to a central position of one PRB of the CORESET for the RMSI; and the second time-frequency multiplexing indication information indicates another condition corresponding to another index, the other condition corresponding to the other index is that the starting position of the PRBs of the SSB corresponds to a starting position of one PRB of the CORESET for the RMSI; and responsive to that the SCS of the SSB is less than the SCS of the CORESET for the RMSI, and the time-frequency multiplexing indication information indicates the TDM of the CORESET for the RMSI and the SSB, acquiring an offset value between a PRB Physical Resource Block PRB grid of the CORESET for the RMSI and a PRB grid of the SSB from the time-frequency multiplexing indication information, and searching the CORESET for the RMSI in a corresponding frequency domain according to the offset value between the PRB grid of the CORESET for the RMSI and the PRB grid of the SSB; wherein the determining the SCS of the SSB comprises: trying to parse a synchronization signal by using two predetermined SCSs of a frequency band where the SSB is located; and determining the SCS through which the synchronization signal is correctly parsed as the SCS of the SSB.
These claimed features contain particular communications between the network entities as well as specific procedures for receiving and determining such specific contents for the communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 11 and 21, hence, these claimed features of claims 11 and 21 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465